Citation Nr: 1409205	
Decision Date: 03/05/14    Archive Date: 03/12/14

DOCKET NO.  11-22 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased disability rating for service-connected posttraumatic stress disorder (PTSD), currently evaluated as 30 percent disabling.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to April 1969.  Service in the Republic of Vietnam is indicated by the record.  He is the recipient of the Combat Infantryman Badge and the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In November 2013, the Veteran presented sworn testimony during a videoconference hearing, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board finds that the claims on appeal must be remanded for further development.

As to the PTSD claim, the Veteran contends that his disorder is more disabling than the currently assigned 30 percent evaluation reflects.  He was most recently afforded a VA examination in August 2009.  He has subsequently contended that his psychiatric symptoms have worsened.  See the November 2013 Board hearing transcript, pgs. 11, 16-17.  To this end, the Board notes that the Veteran described deteriorating psychological symptomatology manifesting in stressful circumstances.  Id.

Accordingly, the evidence of record is unclear concerning the current nature and extent of the Veteran's service-connected PTSD.  Thus, to ensure that the record reflects the current nature and extent of this disorder, a contemporaneous psychiatric examination, with findings responsive to the applicable rating criteria, is needed.  See VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination); & Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").  The examination conducted pursuant to this Remand should include a review of the Veteran's claims file and past clinical history, with particular attention to the current severity of the symptoms associated with the service-connected PTSD to include the extent of functional occupational impairment associated with this service-connected disability.

Additionally, review of the record reflects ongoing VA medical treatment as to the service-connected PTSD.  Thus, on remand, any previously unobtained ongoing relevant medical records should be procured and associated with the Veteran's claims file.  38 U.S.C.A. § 5103A(c) (West 2002); Bell v. Derwinski, 2 Vet. App. 611 (1992). 

With respect to the hearing loss claim, the Veteran asserts that he incurred hearing loss as a result of acoustic trauma sustained during his service in the Republic of Vietnam.  See, e.g., the November 2013 Board hearing transcript.  To this end, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

For VA compensation purposes, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  38 C.F.R. § 3.385 & Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

As to a current disability, the Veteran has asserted that he suffers from bilateral hearing loss.  See the November 2013 Board hearing transcript.  A VA audiology examination dated in June 2009 revealed mild sensorineural hearing loss in the right ear and mild sloping to moderately-severe and improving to mild sensorineural hearing loss in the left ear.  Notably, the hearing threshold levels documented by the June 2009 VA audiology examiner are sufficient for VA compensation purposes. See 38 C.F.R. § 3.385.

With regard to in-service injury or disease, the Veteran's DD-214 indicates that he served in the Republic of Vietnam under the military occupational specialty (MOS) of light weapons infantryman.  As indicated above, the Veteran is the recipient of the Combat Infantryman Badge.  Accordingly, acoustic trauma as a result of combat is conceded.

A January 2011 VA medical opinion addressed the question of medical nexus.  Specifically, the VA examiner indicated that

Due to normal hearing at enlistment and separation with no shift in hearing noted between enlistment and separation, no documented complaints of...hearing loss...during military service, report that hearing loss started about 10 years prior to 2009 examination...it is my opinion that Veteran's hearing loss...[is] not caused by or a result of military noise exposure.

To this end, the Board notes that the absence of evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

Critically, the Veteran has asserted that there are outstanding VA and private treatment records pertinent to his hearing loss claim.  See November 2013 Board hearing transcript, pgs. 22-23.  Specifically, he testified that he received private audiological treatment prior to receiving VA treatment for his complaints of hearing loss.  Id.  In addition, he testified that, eight months prior to the hearing, he underwent a VA audiological evaluation based upon which he was prescribed hearing aids.  Id.  Accordingly, the Board finds that these outstanding treatment records should be obtained, to the extent possible.

Given the incomplete medical picture, the Board finds that a new VA medical opinion is necessary to determine whether the Veteran's bilateral hearing loss is related to his military service. On examination, the examiner should address the Veteran's in-service combat noise exposure and his competent reports of hearing loss symptomatology.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2013) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).

Accordingly, the case is REMANDED for the following action:

1. After obtaining the appropriate release of information forms where necessary, procure records of any outstanding medical treatment which the Veteran may have received.  The Board is particularly interested in records of treatment that the Veteran may have received at any VA facility since May 2009.  The Board is also interested in the report of the private audiological treatment that the Veteran testified about at the November 2013 Board hearing, as described above.  All such available documents should be associated with the claims file.

2. Then, schedule the Veteran for a VA psychiatric examination to determine the nature and extent of his service-connected PTSD.  The claims file, including a copy of this Remand, must be made available to the examiner for review in connection with the examination, and a notation that this review has taken place should be made in the examination report.  All necessary tests and studies, including appropriate psychological studies (if determined to be necessary by the examiner), should be conducted in order to identify the degree of social and occupational impairment attributable to the service-connected acquired psychiatric disorder.  The results of any such testing and studies should be included in the examination report.

The examiner should provide a detailed account of all manifestations of the service-connected PTSD found to be present.  In addition, a Global Assessment of Functioning (GAF) score should be assigned, along with an explanation of the number assigned to the Veteran.  Also, the examiner should opine as to the effect of this service-connected disability on the Veteran's ability to obtain and to maintain gainful employment.  A complete rationale should be given for all opinions and conclusions expressed.

3. Then, VBA should refer the VA claims file an audiologist with appropriate expertise.  The Veteran does not need to be examined.  The examiner is requested to review the claims file in its entirety including the recently obtained VA treatment records.  The examiner should then provide an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the currently diagnosed bilateral hearing loss had its onset in service or is otherwise related to the Veteran's military service, to include the conceded acoustic trauma/noise exposure.

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined. In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010). (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

4. Finally, readjudicate the claims on appeal.  If a benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response before the case is returned to the Board.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to cooperate by reporting for examinations may result in the denial of his claims.  38 C.F.R. § 3.655 (2013).  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

